—Determination of respondent Unemployment Insurance Appeal Board, dated June 2, 2000, which revoked petitioner’s registration as an agent authorized to represent claimants in unemployment insurance proceedings, barred petitioner from representing such claimants for life and barred petitioner from representing employers for at least two years, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, J.], entered May 14, 2001), dismissed, without costs.
Substantial evidence, including the testimony of the claimant and petitioner, as well as a letter from petitioner to the claimant stating what her fee would be for her services, established that petitioner demanded and accepted a fee from a claimant without prior Board approval in violation of Labor Law § 538 and 12 NYCRR 460.6 (d) and that petitioner lied to respondent Board about her receipt of the fee and then pressured the claimant to allow her to keep the fee, even after the Board had approved a lower fee, in violation of 12 NYCRR 460.5 (c) (5) (i) and (ii) (b). No basis exists to disturb the Board’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed was not so disproportionate to the offenses as to shock our sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32, 38).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Nardelli, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.